EXHIBIT 10.1


Execution Version
WAIVER TO CREDIT AGREEMENT
WAIVER TO CREDIT AGREEMENT, dated as of August 18, 2020 (this “Waiver”), by and
among ETSY, INC., a Delaware corporation (the “Borrower”), the Lenders party
hereto, and CITIBANK, N.A., as the administrative agent (the “Administrative
Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders party thereto from time to time, the
Administrative Agent, the other Loan Parties party thereto from time to time and
the Issuing Banks party thereto from time to time, have entered into that
certain Credit Agreement, dated as of February 25, 2019 (as amended, restated,
amended and restated, modified or supplemented from time to time through the
date hereof, the “Credit Agreement”) (capitalized terms not otherwise defined in
this Waiver have the same meanings assigned thereto in the Credit Agreement);
WHEREAS, within five Business Days of the date hereof, the Borrower intends to
issue senior unsecured convertible notes in an aggregate principal amount not to
exceed $650 million (the “Proposed Bond Issuance”) and intends to use a portion
of the proceeds thereof to purchase capped call transactions (the “Capped Call
Transactions”);
WHEREAS, after giving effect to the Proposed Bond Issuance, the Borrower will
not be in compliance with the requirement set forth in Section 6.01(s)(i) of the
Credit Agreement (the “Unsecured Indebtedness Covenant Ratio Requirement”); and
WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Borrower has
requested that the Administrative Agent and the Lenders party hereto,
constituting not less than the Required Lenders, agree to waive the Borrower’s
compliance with the Unsecured Indebtedness Covenant Ratio Requirement in
connection with the Proposed Bond Issuance.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Waiver and Consent. Each of the parties hereto agrees that, effective
as of the Waiver Effective Date (as defined below), and solely in connection
with the Proposed Bond Issuance, the Lenders party hereto, which together
constitute the Required Lenders, hereby consent to the Proposed Bond Issuance
and the Capped Call Transactions and waive the obligation of the Borrower to
comply with the Unsecured Indebtedness Covenant Ratio Requirement. For the
avoidance of doubt, the Capped Call Transactions shall be deemed Permitted
Equity Derivatives permitted by Section 6.07(a)(iv) for all purposes under the
Agreement. The Indebtedness incurred pursuant to the Proposed Bond Issuance
shall constitute Junior Debt incurred pursuant to Section 6.01(s).
SECTION 2. Conditions of Effectiveness of the Waiver. This Waiver shall become
effective as of the date hereof (the “Waiver Effective Date”) upon the
satisfaction of the following conditions precedent:
(a)Receipt by the Administrative Agent of an executed counterpart (which may
include a facsimile or other electronic transmission) of this Waiver from the
Borrower and the Required Lenders;
1


WEIL:\97588844\5\35899.0599

--------------------------------------------------------------------------------



(b)On or prior to the date of the Proposed Bond Issuance (which shall be no more
than five (5) Business Days after the date hereof), the Administrative Agent’s
receipt of a certificate (in form and substance reasonably satisfactory to the
Administrative Agent) signed by a Responsible Officer of the Borrower certifying
that (i) the Borrower is in compliance with Clauses (s)(ii) – (vi) of Section
6.01 of the Credit Agreement after giving effect to, and taking into
consideration, the Proposed Bond Issuance, (ii) the terms of the Proposed Bond
Issuance shall not impose any financial or negative covenants that are, when
taken as a whole, more restrictive than those applicable to the Credit
Agreement, and (iii) the Proposed Bond Issuance will constitute Junior Debt
under and as defined in the Credit Agreement; and
(c)The Administrative Agent shall have received all fees and expenses (including
the reasonable fees and expenses of outside legal counsel) for which invoices
have been presented no later than one (1) Business Day prior to the Waiver
Effective Date (or a shorter period as reasonably agreed to by the Borrower).
SECTION 3. Reference to and Effect on the Credit Agreement and the other Loan
Documents.
(a)On and after the Waiver Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as amended by this Waiver.
(b)The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Waiver, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.
(c)The execution, delivery and effectiveness of this Waiver shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. On and after
the Waiver Effective Date, this Waiver shall for all purposes constitute a Loan
Document.
SECTION 4. Each Loan Party hereby certifies that the following statements will
be true on the date of this Waiver:
(a)The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (or in all respects to
the extent already qualified by materiality or by Material Adverse Effect) on
and as of the date of the Waiver; provided that to the extent that any
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects (or in all respects to the extent
already qualified by materiality or by Material Adverse Effect) as of such
earlier date.
(b)Immediately after giving effect to the Waiver, no Default or Event of Default
has occurred and is continuing.
SECTION 5. Execution in Counterparts. This Waiver may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Waiver shall be effective as delivery of an original executed counterpart of
this Waiver. The words “execution,” “signed,” “signature,” and words of like
import in or relating to any document to be signed in connection with this
Waiver and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, which shall be of the same legal effect, validity or
enforceability
2


WEIL:\97588844\5\35899.0599

--------------------------------------------------------------------------------



as a manually executed signature, to the extent and as provided for in any
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 6. Governing Law; Jurisdiction; Consent to Service of Process; Waiver of
Jury Trial.
(a)Sections 9.09 and 9.10 of the Credit Agreement shall apply to this Waiver
mutatis mutandis.
SECTION 7. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Waiver.
[Signature Pages Follow]


3


WEIL:\97588844\5\35899.0599


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


ETSY, Inc., as Borrower
By:    /s/ Denny Price    
Name: Denny Price
Title: VP, Tax & Treasury     




Signature Page to Waiver to Credit Agreement (Etsy - 2020)
WEIL:\97588844\5\35899.0599




--------------------------------------------------------------------------------

Execution Version
CITIBANK, N.A., as Administrative Agent
By:    /s/ Kahlil Morse    
Name:    Kahlil Morse
Title:    Authorized Signatory


Signature Page to Waiver to Credit Agreement (Etsy – 2020)


WEIL:\97588844\5\35899.0599


--------------------------------------------------------------------------------

Execution Version
CITIBANK, N.A., as a Lender
By:    /s/ Kahlil Morse    
Name:    Kahlil Morse
Title:    Authorized Signatory










Signature Page to Waiver to Credit Agreement (Etsy – 2020)


WEIL:\97588844\5\35899.0599


--------------------------------------------------------------------------------



JP MORGAN CHASE BANK, N.A., as a Lender
By:    /s/ Lauren Daley    
Name:    Lauren Daley
Title:    Authorized Officer
Signature Page to Waiver to Credit Agreement (Etsy – 2020)
WEIL:\97588844\5\35899.0599




--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Lender
By:    /s/ Jamie Minieri     
Name:    Jamie Minieri
Title:    Authorized Signatory




Signature Page to Waiver to Credit Agreement (Etsy – 2020)
WEIL:\97588844\5\35899.0599